Citation Nr: 0024007	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  97-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Maureen A. Young


INTRODUCTION

The veteran had active military service from October 1982 to 
March 1983, and from May 1984 to March 1987.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied the veteran's claim 
for an evaluation in excess of 10 percent for bilateral pes 
planus.

In April 1999 the RO granted service connection for 
hammertoes of the right foot as secondary to the service-
connected disability of bilateral pes planus.  Service 
connection for aggravation of hammertoes of the left foot as 
secondary to the service-connected disability of bilateral 
pes planus was denied.  A temporary total rating was assigned 
effective September 18, 1997 and a 10 percent evaluation was 
established effective from November 1, 1997.  The RO also 
denied service connection for upper and lower back pains, 
bilateral shoulder pains, pain in both calves, knees and 
hips, fracture to the right ankle and sprain to the left 
ankle, and bilateral tailor's bunionettes as secondary to the 
service-connected disability of bilateral pes planus.

The veteran was notified of the above rating actions in May 
1999.  No appeals with the RO determinations were filed prior 
to May 2000, one year subsequent to notification of the RO's 
determination.  Therefore, those decisions became final.  

The veteran's representative in an August 2000 informal brief 
contends that the hammertoes on the left foot as well as the 
bunions cannot be dissociated from the service-connected 
bilateral pes planus.  It appears that she is requesting on 
the veteran's behalf that her claim for service connection 
for hammertoes of the left foot and bilateral tailor's 
bunionettes as secondary to the service-connected disability 
of bilateral pes planus be reopened.  As these issues have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The veteran failed to report for a scheduled travel board 
hearing at the RO in June 2000.

FINDING OF FACT

Bilateral pes planus is productive of not more than severe 
impairment.


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5276 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was treated for complaints of painful pes planus on 
several occasions.  Her treatment included use of arch 
supports and she was placed on physical profile when 
experiencing pain.

In April 1987 the RO granted entitlement to service 
connection for flexible bilateral pes planus with assignment 
of a 10 percent evaluation.

The claim of entitlement to an increased evaluation for 
bilateral pes planus was received in July 1995.

X-rays of the feet taken in August 1996 showed definite 
tarsal sag on non-weight bearing indicating flexible pes 
planus; associated moderate hammertoes were also shown.  
There were no arthritic changes or intrinsic bony disease.


The veteran had inpatient surgical procedures of the right 
foot in September 1997.  Such procedures included hammertoe 
correction, tailor's bunion correction and subtalar joint 
arthroereisis.  The preoperative and postoperative diagnoses 
were flatfoot, tailor's bunion, and hammertoes at numbers 2, 
4, and 5 of the right foot.

VA conducted a special orthopedic examination of the veteran 
in July 1998.  She also stated that she has continued to 
experience pain and deformity of the feet.  She further 
stated that she has worn shoe inserts with no reported relief 
of the symptoms.  She reported that she noticed swelling of 
the right foot and ankle.  It was noted that the generalized 
foot pain was aggravated with weight bearing and non-weight 
bearing.

Examination of the right foot revealed 20 degrees of 
dorsiflexion and plantar flexion at 45 degrees.  There was 
swelling over the dorsolateral aspect.  The mid foot revealed 
lower than normal arches, both with and without weight 
bearing.  There was pes planus.  There were callosities 
present in the plantar aspect over the head of the second 
metatarsal and also in the medial aspect of the first toe 
which were slightly tender to palpation.  Inversion was 
normal; eversion was limited to less than 5 degrees.  
Resistive forces against dorsiflexion, plantar flexion, 
inversion, and eversion caused no pain.  With compressing of 
the area, the first toe, in all directions, there was pain.

Examination of the left foot revealed callosities in the 
plantar aspect and the medial aspect of the first, second, 
third and fourth toes.  There were callosities over the 
dorsum of the fifth toe.  There was normal inversion and 
eversion noted.  There was flatfoot with weight bearing, more 
than on the right side.  The diagnoses, in pertinent part, 
were bilateral flexible pes planus and callosities of both 
feet.

X-rays of the right foot showed normal alignment of the ankle 
on the lateral view.  There were no degenerative changes.  
The subtalar joint was normal.  The mid tarsal had normal 
alignment and relation without degenerative changes.  There 
was slight sagging.  There were no signs of degenerative 
changes.  

The examiner noted that the veteran complained of total body 
pain, mostly in the feet.  On examination she had a normal 
gait.  There was no neurological deficiency.  Palpation of 
pulses was normal.  X-rays of the feet revealed fairly good 
bone structure.  He noted further that the veteran would 
benefit from customized orthopedic shoes in order to 
alleviate the pain at the pressure points.  She would also 
benefit from arch supports.  He stated that the veteran was 
able to sit for about six hours.  She was able to stand and 
walk for at least two hours.  She was able to lift 20 pounds 
occasionally and 10 pounds frequently.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

Under Diagnostic Code 5276, a 10 percent evaluation is 
warranted for acquired flatfoot when moderate with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis and pain on manipulation and use of the 
feet, when bilateral or unilateral.  Severe acquired flatfoot 
with objective evidence of marked deformity, pain on 
manipulation and use, indication of swelling on use and 
characteristic callosities warrants a 20 percent evaluation 
if unilateral, and 30 percent if bilateral.  When acquired 
flatfoot is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation and not improved by orthopedic shoes or 
appliances a 30 percent evaluation is warranted if 
unilateral, and a 50 percent evaluation is warranted if 
bilateral.  3 8 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he/she should 
be compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).



Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, a full description of the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  




The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  



Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (1999).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1999).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for her bilateral pes 
planus is well grounded within the meaning of 38 U.S.C.A. § 
5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her bilateral pes planus (that are within the competence of a 
lay party to report) are sufficient to conclude that her 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991);  White v. Derwinski, 1 Vet. App. 519 (1991).

Upon review of the pertinent evidence of record, the Board 
finds that the veteran's disability picture more nearly 
approximates the level of severity contemplated in a 30 
percent evaluation.  See 38 C.F.R. § 4.7; see also 38 
U.S.C.A. § 5107(b) (West 1991).

As discussed above, a 30 percent evaluation may be assigned 
for severe bilateral flatfoot where there is objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  Here, the July 1998 VA 
orthopedic evaluation, showed the veteran's right foot as 
having lower than normal arches with and without weight 
bearing, pes planus on the right side, swelling over the 
anterolateral aspect of the right ankle, callosities and pain 
with compressing of an area in all directions.  Similar 
though not completely the same findings were reported with 
respect to the left foot.  

Nonetheless, the orthopedic examiner's recommendations for 
alleviation of pain such as orthopedic shoes and arch 
supports were addressed to both feet.

The Board's assessment of the evidentiary record permits the 
conclusion that the veteran's bilateral flatfoot more closely 
approximately severe disablement as opposed to the current 10 
percent evaluation which is predicated on not more than 
moderate impairment.  As the Board noted above, the most 
recent clinical findings are more consistent with the next 
higher evaluation of 30 percent.  The Board finds no evidence 
of pronounced bilateral flatfoot which requires marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation not improved with orthopedic 
shoes or appliances.  Accordingly, the maximum schedular 
evaluation of 50 percent is not warranted.

The Board notes that in the October 1995 statement of the 
case and in the May 1997 and April 1999 supplemental 
statements of the case the veteran was put on notice as to 
the evidence required to both evaluate and increase her 
claim, as she was provided with the applicable schedular 
criteria and informed of the evidence considered and the 
reasons and bases of the RO's determinations.

As to application of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59, while the rating criteria under 5276 do not 
specifically mention range of motion per se, they clearly 
contemplate such as pain is a consideration and such pain is 
a contemplated result of use or motion.  In this regard the 
1998 VA examination disclosed that the veteran had a normal 
gait.  The noted callosities were described as mildly tender.  
There was no neurological deficiency.  The examiner described 
her ability to sit, stand and walk for extended periods of 
time and to lift up to 20 pounds.  Thus there was no evidence 
of symptomatology which would warrant a grant of a higher 
evaluation under 38 C.F.R. §§ 4.40, 4.45.  X-ray examination 
of the feet revealed no signs of degenerative changes.  
Therefore, the criteria under 38 C.F.R. § 4.59 pertaining to 
arthritis similarly do not provide a basis for assignment of 
a higher evaluation.  Accordingly, the Board finds that the 
granted 30 percent evaluation for the appellant's bilateral 
pes planus is proper.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1); however, the 
RO determined that the veteran's disability picture was not 
unusual or exceptional in nature such as to warrant 
assignment of an extraschedular evaluation.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate her for the demonstrated level of 
impairment produced by her bilateral pes planus.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


ORDER

Entitlement to an increased evaluation of 30 percent for the 
bilateral pes planus is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

